DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, as originally filed 04/08/2020, are pending and have been examined on the merits (Claims 1 and 19 being independent). The present application is a CON of application number, 14/827,276 filed 08/15/2015, which was issued.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - Double Patenting (Obviousness-type)
6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-19, 21-24, and 26 of copending Application No. 14/827,276 which was issued. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since the copending application and the instant application are claiming common subject matter, as follows:
Independent claims 1, 19, and 22 of copending application No. 14/827,276 which was issued encompass the independent claims 1 and 19 of the present application.  








Present Application
Clams Languages
Independent Claims 1 and 19
Copending Application No. 14/827,276
Claims Languages
Independent Claims 1, 19 and 22

Claim 1:
A method, implemented using a vehicle navigation system, for determining the risk associated with driving on a plurality of elements of a transportation network by a driver comprising:

compiling, in a compilation module of the navigation system, a database of temporal and geo-referenced driving risk attribution types for the plurality of transportation elements, for a plurality of drivers and vehicles; 





















determining, in a risk determination module of the navigation system that is functionally connected to the compilation module, one or more driving risk indices for each of the plurality of elements that relates at least to one of the driver risk attribution types to the likelihood of damage to at least one of a person and property and optionally to the probable severity of damage of the person and property. 











Claim 19:

A vehicle navigation system, for determining the risk associated with driving on a plurality of elements of a transportation network by a driver comprising: 




a compilation module configured to capture and store in a database, temporal and geo- referenced driving risk attribution types for the plurality of transportation elements, for a plurality of drivers and vehicles; 



a risk determination module, functionally connected to the compilation module, configured to generate, one or more driving risk indices for each of the plurality of transportation elements that relates at least to one of the driver risk attribution types to the likelihood of damage to at least one of a person and property and optionally to the probable severity of damage of the person and property; and






a display module, functionally connected to the compilation and risk determination modules, configured to display the driving risk indices for a plurality of transportation elements for one of:

within a mapped area or, in the vicinity of a route to be traveled or being traveled or, in the vicinity of the present location of a moving vehicle.  






Claim 1:
A computer implemented method for determining the risk associated with driving a vehicle on a plurality of elements of a transportation network by a driver, comprising:

compiling a database of driving risk attributes for the plurality of transportation elements, each said risk attribute having plural reference parameters, including at least a temporal reference and a geographical reference;

developing a statistical model representing risk indices for transportation elements represented in said database, said model incorporating as parameters selected driving risk attributes from said database and parameters representing at least one of types of vehicles and drivers;

receiving information regarding a specific vehicle in operation, said information including at least vehicle location data, time of operation and at least one said parameter incorporated in said statistical model including identification of the specific vehicle or a specific driver;

determining through said statistical model one or more driving risk indices for at least one of said plurality of elements that relates at least one of the driver risk attributes to the likelihood of damage to at least one of a person and property;






wherein at least in part the driving risk indices are based on a mean of a driving ability of a plurality of drivers during specific driving conditions and for a specific driver, the driving risk indices are modified based on whether the driving ability of the specific driver is above or below the mean.

Claim 19:

A computer-implemented system configured to operate in communication with a vehicle navigation system, for determining the risk associated with driving on a plurality of elements of a transportation network by a driver, comprising:

a compilation module comprising instructions stored in computer memory executable in a processor to capture and store in a database in non-transitory computer storage, temporal and geo- referenced driving risk attributes for the plurality of transportation elements, for a plurality of drivers and vehicles;

a risk determination module comprising instructions stored in computer memory executable in a processor, configured to receive inputs from the compilation module and from the vehicle navigation system to generate one or more driving risk indices for each of the plurality of transportation elements that relates at least to one of the driver risk attributes to the likelihood of damage to at least one of a person and property, wherein said risk indices are assigned by time parameters based on time of day and time of year; and 

a display module, functionally connected with the compilation and risk determination modules, configured to display the driving risk indices for a plurality of transportation elements for one of:

within a mapped area or, in the vicinity of a route to be traveled or being traveled or, in the vicinity of the present location of a moving vehicle.




Tentative Indication of Allowable Subject Matter
Independent claims 1 and 19 appear to contain allowable subject matters pending on satisfactory of overcoming above Non-Statutory Double Patenting rejection. 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
May 29, 2022